NUMBER 13-11-00448-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

ARTIS WASHINGTON A/K/A                                                   Appellant,
ARTIS DONTRAE WASHINGTON,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 272nd District Court
                        of Brazos County, Texas.


                        MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Vela
                Memorandum Opinion by Justice Garza
      Appellant, Artis Washington a/k/a Artis Dontrae Washington, was charged by

indictment with evading arrest or detention with a vehicle, a third-degree felony. See

TEX. PENAL CODE ANN. § 38.04 (West Supp. 2011). The indictment also alleged that

Washington was a habitual felony offender, having been finally convicted of two prior
felonies. See id. § 12.42(d) (West Supp. 2011). After a trial, a Brazos County jury

found Washington guilty and the trial court sentenced him to thirty years’ imprisonment.

He now appeals and we affirm.1

                                           I. ANDERS BRIEF

         Washington’s appellate counsel has filed a motion to withdraw and a brief in

support thereof in which he states that he has diligently reviewed the entire record has

concluded that there is no reversible error. See Anders v. California, 386 U.S. 738

(1967); High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978).

Counsel has informed this Court that he has (1) examined the record and has found no

arguable grounds to advance on appeal, (2) served copies of the brief and motion to

withdraw on Washington, and (3) informed Washington of his right to review the record

and to file a pro se response.2 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at

510 n.3. More than an adequate time has passed, and no pro se response has been

filed.

                                      II. INDEPENDENT REVIEW

Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record in this case and find that the appeal

is wholly frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 (“Due to the


         1
          This appeal was transferred from the Tenth Court of Appeals pursuant to a docket equalization
order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).
         2
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).


                                                    2
nature of Anders briefs, by indicating in the opinion it considered the issues raised in the

brief and reviewed the record for reversible error but found none, the court of appeals

met the requirements of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813
S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, Washington’s counsel has filed a motion to withdraw

as his appellate counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.—Dallas

1995, no pet.) (“If an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney

must file a motion to withdraw accompanied by a brief showing the appellate court that

the appeal is frivolous.”) (citations omitted)). We grant the motion to withdraw.

        We order that counsel must, within five days of the date of this opinion, send a

copy of the opinion and judgment to Washington and advise him of his right to file a

petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman,
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                           DORI CONTRERAS GARZA
                                                           Justice
Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
16th day of August, 2012

        3
           No substitute counsel will be appointed. Should Washington wish to seek further review by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with
the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3(a), and must comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                      3